 Case 3:21-cv-00825-L-MSB Document 1 Filed 04/28/21 PageID.1 Page 1 of 4



1    Sean D. Yi (SBN 334772)
     syi@jonesday.com
2
     JONES DAY
3    4655 Executive Drive, Suite 1500
     San Diego, CA 92121
4
     Telephone: +1.858.314.1183
5    Facsimile: +1.844.345.3178
6
     Attorney for Defendant
7    EXPERIAN INFORMATION SOLUTIONS,
8    INC.

9                         UNITED STATES DISTRICT COURT

10                     SOUTHERN DISTRICT OF CALIFORNIA

11
12   BROOKS PAULUS,                              Case No.    '21CV825 L         MSB

13                    Plaintiff,                 [Removal of San Diego County
14                                               Superior Court, Case No. 37-2021-
            v.                                   00013537-CL-MC-CTL]
15
     EXPERIAN INFORMATION                        NOTICE OF JOINT REMOVAL
16   SOLUTIONS, INC. and MISSION                 OF ACTION
17   FEDERAL CREDIT UNION,

18                    Defendants.
19
           Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants Experian
20
     Information Solutions, Inc. (“Experian”) and Mission Federal Credit Union
21
     (“MFCU,” and and collectively, the “Defendants”) jointly remove the subject
22
     action from the San Diego County Superior Court to the United States District
23
     Court for the Southern District of California, on the following grounds:
24
        1. Plaintiff Brooke Paulus served Experian on March 29, 2021, with a
25
           Summons and Complaint filed in the San Diego County Superior Court.
26
           Copies of the Summons and Complaint are attached hereto as Exhibit A and
27
           Exhibit B, respectively. Attached as Exhibit C are the remaining process,
28
                                                       NOTICE OF JOINT REMOVAL OF ACTION
 Case 3:21-cv-00825-L-MSB Document 1 Filed 04/28/21 PageID.2 Page 2 of 4



1          pleadings, and orders served on Defendant, including: the Civil Case Cover
2          Sheet, Notice Of Hearing, Clerk’s Certificate Of Service By Mail, Notice Of
3          Case Assignment And Case Management Conference, Notice Of Eligibility
4          To eFile And Assignment To Imaging Department, Alternative Dispute
5          Resolution (ADR) Information, Plaintiff’s Statement Of Damages, Proof Of
6          Service Of Summons And Complaint On Defendant Experian, and Proof Of
7          Service Of Summons And Complaint On Defendant MFCU. No other
8          process, pleadings, or orders have been served on Experian.
9       2. MFCU’s Consent to Removal is attached as Exhibit D.
10      3. Plaintiff brings claims arising under the Fair Credit Reporting Act, 15 U.S.C.
11         § 1681 et seq. (the “FCRA”). (See Ex. B ¶¶ 59-66 (bringing claims against
12         Experian arising from the FCRA).)
13      4. This Court has original jurisdiction over the subject action pursuant to 28
14         U.S.C. § 1331 because there is a federal question. This suit arises from the
15         FCRA which thereby supplies this federal question. The remaining claims
16         Plaintiff brings are so related to Plaintiff’s FCRA claims that they form part
17         of the same case or controversy.
18      5. This United States District Court for the Southern District of California has
19         jurisdiction in the district embracing the place where the state court action is
20         pending. (See 28 U.S.C. § 1441(a).).
21      6. Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the
22         San Diego County Superior Court to the United States District Court for the
23         Southern District of California.
24      7. Notice of this removal will be promptly filed with the San Diego County
25         Superior Court and served upon all parties.
26         WHEREFORE, Defendant Experian hereby removes the subject action from
27   the San Diego County Superior Court to this United States District Court for the
28   Southern District of California.

                                                         NOTICE OF JOINT REMOVAL OF ACTION
                                              -2-
 Case 3:21-cv-00825-L-MSB Document 1 Filed 04/28/21 PageID.3 Page 3 of 4



1    Dated: April 28, 2021                JONES DAY
2
3                                         By:     /s/ Sean Yi
                                                Sean Yi
4
                                          Attorneys for Defendant
5                                         EXPERIAN INFORMATION
                                          SOLUTIONS, INC.
6
                                          Email: syi@jonesday.com
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   NOTICE OF JOINT REMOVAL OF ACTION
                                        -3-
 Case 3:21-cv-00825-L-MSB Document 1 Filed 04/28/21 PageID.4 Page 4 of 4



1                              INDEX OF EXHIBITS
2
3    EXHIBIT                   DESCRIPTION                            PAGE NO.
4        A      Summons from State Court Action                 5-6
5        B      Complaint from State Court Action               7-19
6        C      Other Process, Pleadings, and Orders from       20-37
7               State Court Action
8        D      Consent to Removal by Mission Federal           39-40
9               Credit Union
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    NOTICE OF JOINT REMOVAL OF ACTION
                                         - 4-
